688 N.W.2d 508 (2004)
CLOUGH
v.
BALLIET.
No. 126122.
Supreme Court of Michigan.
November 4, 2004.
SC: 126122, COA: 243090.
On order of the Court, the application for leave to appeal the February 10, 2004 judgment of the Court of Appeals is considered, and it is *509 GRANTED. The parties are directed to include among the issues to be briefed whether a court may extend the coverage of a statute to remedy an equal protection violation. See North Ottawa Hospital v. Kieft, 457 Mich. 394, 408 n. 14, 578 N.W.2d 267 (1998).
The Attorney General of the State of Michigan, the Family Independence Agency, the Children's Law and Family Law Sections of the State Bar of Michigan, and the U.S. Department of Health and Human Services, Administration for Children and Families are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.